       IN THE UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF FLORIDA
                   PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                            Case No. 3:18cr29/MCR

CHRISTOPHER M. ARGUELLES
________________________________

               FINAL ORDER OF FORFEITURE
       AS TO DEFENDANT CHRISTOPHER M. ARGUELLES

      WHEREAS, on November 30, 2018, the Court entered a Preliminary

Order of Forfeiture, pursuant to the provisions of Title 18, United States Code,

Section 2253, based upon the defendant’s guilty plea to Count One of the

indictment in this action, and the attached forfeiture provision thereto, of the

property listed as:

      A. LG Electronics, USA, Aristo model LG MS210 cellular
      telephone, serial number 708CYDG745442.

      AND WHEREAS, pursuant to Rule 32(b)(2) and 32.2(b)(2) of the

Federal Rules of Criminal Procedure said Preliminary Order of Forfeiture

shall be made final as to defendant CHRISTOPHER M. ARGUELLES at

the time of sentencing and shall be made part of the sentence and included in

the judgment now wherefore,


                                       1
      IT IS HEREBY ORDERED:

      That all of defendant CHRISTOPHER M. ARGUELLES’s right, title

and interest in the property described above is hereby forfeited to and vested

in the United States of America and that said forfeiture is now final as to the

defendant for all purposes.

      IT IS SO ORDERED this 15th day of February 2019.



      M. Casey Rodgers
      M. CASEY RODGERS
      UNITED STATES DISTRICT JUDGE




                                      2
